Citation Nr: 9913585	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  95-34 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for left ankle gout 
with a history of left ankle sprain.

2.  Entitlement to a compensable rating for left wrist 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
February 1994.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The 
veteran testified before the undersigned member of the Board 
at a hearing held in Washington, DC, in June 1997.  This case 
was remanded by the Board in December 1997 for further 
development; it was returned to the Board in April 1999.

The Board initially notes that the December 1997 remand 
requested that the RO adjudicate the issue of entitlement to 
a compensable rating for corns and calluses of the feet, but 
that the RO has not done so.  This issue is therefore 
referred to the RO for appropriate action.

The Board also notes that the veteran has complained of 
numbness of the fingers of his left hand and that medical 
records indicate the possibility that the veteran may have 
carpal tunnel syndrome.  The issue of entitlement to service 
connection for carpal tunnel syndrome of the left wrist 
having therefore been reasonably raised by the record, this 
matter is referred to the RO for appropriate consideration.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no objective evidence of active gout of the left 
ankle or of any significant functional impairment due to gout 
or a sprain of the left ankle.

3.  The veteran retains full range of left wrist motion with 
good grip strength, without objective evidence of pain, 
swelling or excess fatigability.
 

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ankle gout 
with a history of left ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017, 5271 
(1998).

2.  The criteria for a compensable rating for left wrist 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5024, 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that the veteran purportedly 
failed to report for a December 1994 VA examination at the VA 
Medical Center in Washington, DC, but that he thereafter 
insisted that he did attend the examination.  The record 
reflects that following the Board's December 1997 remand the 
RO attempted to obtain the report of any December 1994 VA 
examination, but that the RO was apparently informed in April 
1998 that no such report existed; the Board points out that, 
in any event, the veteran indicated in a September 1995 
statement that he was asymptomatic at the time of the 
purported examination.  The Board also notes that the 
veteran, pursuant to the Board's December 1997 remand, was 
scheduled for a VA examination in July 1998, but that he 
failed, without explanation, to report.  The record reflects 
that the veteran was informed by Supplemental Statement of 
the Case dated in September 1998 of his failure to report for 
the examination, and there is no indication that this 
Supplemental Statement of the Case was returned as 
undeliverable.  Although the veteran's representative has 
requested that the case be remanded in order to schedule the 
veteran for another examination, the representative has 
proffered no explanation for the veteran's failure to report, 
and there is otherwise no indication that the veteran would 
be inclined to report for another VA examination.

The duty to assist is not a one-way street, and an appellant 
must do more than passively wait for assistance when he has 
information essential to his claim.  Wood v. Derwinski, 1 
Vet. App. 190 (1990).  As the veteran has prevented full 
development of his claims by refusing to appear for the VA 
disability examination scheduled pursuant to the Board's 
December 1997 remand, the Board will proceed to address the 
veteran's claims based only on the evidence currently of 
record.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected left ankle and wrist disabilities.  
The Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to these 
disabilities, except as described below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).

I.  Left ankle gout with a history of left ankle sprain

Briefly, as was noted in the Introduction, the veteran's 
service ended in February 1994.  Service connection for left 
ankle gout with a history of left ankle sprain was granted in 
March 1994, evaluated as noncompensably disabling; this 
evaluation has remained in effect since that time.

Service medical records show that the veteran was treated for 
a left ankle sprain in October 1986; X-ray studies of the 
joint were negative.  The veteran was thereafter treated in 
November 1991 for left ankle tenderness and swelling 
diagnosed as probable gout; X-ray studies of the left ankle 
were again negative.  The service records indicate that the 
veteran was next treated in January 1993 for pain of 
insidious onset, and was again diagnosed with probable gout.  
In January 1994 the veteran presented with complaints of 
swelling affecting his left foot; he was diagnosed with rule 
out gout.  The report of the veteran's examination for 
discharge notes his history of bursitis and gout in 1992 and 
1993, but is otherwise negative for any complaints, abnormal 
finding or diagnosis associated with the left ankle.

VA, military and Primus Clinic treatment records for November 
1994 to April 1998 are negative for any complaints, abnormal 
finding or diagnosis pertaining to the veteran's left ankle.  

The veteran was afforded a VA examination in August 1995, at 
which time he reported experiencing episodic pain and 
swelling of his left ankle, which he claimed was gout; he 
averred that while his gout had not been crystal-proven, he 
nevertheless exhibited high levels of uric acid.  The veteran 
reported that he experienced up to three episodes of gout 
each year, and that each episode lasted less than a week; he 
indicated that he was asymptomatic between attacks.  Physical 
examination disclosed the absence of any left ankle 
deformities, synovial swelling or periarticular pain or 
tenderness.  No evidence of crepitus, talar tilt or lateral 
instability was identified.  Range of motion testing 
disclosed dorsiflexion to 15 degrees, plantar flexion to 50 
degrees, inversion to 10 degrees and eversion to 5 degrees.  
The veteran's gait was described as normal.  The examiner 
diagnosed the veteran with history of recurrent gout of the 
left ankle.

At the veteran's June 1997 hearing before the undersigned, he 
testified that he continued to experience swelling, stiffness 
and pain in his left ankle, and that the pain caused him to 
limp.  He stated that he was employed at the U.S. Postal 
Service and that his position required prolonged standing 
which occasionally exacerbated his ankle pain.  He testified 
that his left ankle symptoms were more symptomatic with 
colder weather and that his symptoms occasionally awakened 
him at night.  He reported that he used medication to 
alleviate his ankle pain and to minimize the impact of his 
disability on his work, although he indicated that his pain 
would limit his activities after returning home.  He also 
stated that his left ankle pain interfered with his ability 
to drive and that while he does not use an ankle brace, he 
will use crutches during exacerbations of his gout.  He 
lastly testified that he experienced episodes of gout up to 7 
times each year, but that he last sought treatment for his 
complaints in 1995 or 1996.

The RO rated the veteran's left ankle gout with a history of 
left ankle sprain
as noncompensably disabling under Diagnostic Code 5017.  
Under that code, gout is rated based on limitation of motion 
of affected parts as rheumatoid arthritis.  38 C.F.R. 
§ 4.71a, DC 5024.  

Rheumatoid arthritis, as an active process, warrants a 20 
percent evaluation for one or two exacerbations a year in a 
well-established diagnosis, and a 40 percent evaluation for 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  Chronic residuals such as limitation of motion or 
ankylosis are rated under the appropriate diagnostic codes 
for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002, provided that limitation of 
motion is objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5002.

Moderate limitation of ankle motion warrants 10 percent 
evaluation and marked limitation of ankle motion warrants a 
20 percent evaluation.  38 C.F.R. § 5271.

Review of the medical evidence discloses that although the 
veteran was treated in November 1991 and January 1993 for 
left ankle gout, and was evaluated in January 1994 for 
possible gout, no evidence of gout was recorded at service 
discharge, postservice medical records are entirely negative 
for any complaints, finding or diagnosis of gout, sprain or 
residuals of either, and the August 1995 VA examiner 
diagnosed the veteran with left ankle gout by history only.  
In short, there is no medical evidence on file demonstrating 
that the veteran's left ankle gout continues as an active 
process or that there are any disabling residuals of the gout 
or ankle sprain.  The Board has considered the veteran's 
testimony to the effect that he continues to experience up to 
7 bouts of left ankle gout each year but finds his testimony 
to be of minimal probative value, particularly in the absence 
of postservice medical evidence documenting the presence of 
gout, since, while he is competent to testify as to his 
symptoms, he is not competent to render an opinion concerning 
medical diagnosis.  See Savage v. Gober, 10 Vet. App. 488 
(1997); Espiritu v. Derwinski, 2 Vet. App 492 (1992).  

Although slight limitation of dorsiflexion was recorded at 
the VA examination, the physical examination was otherwise 
negative, gout was diagnosed by history only and no diagnosis 
of left ankle sprain or residual thereof was made.  
Therefore, there is no reasonable basis for concluding that 
the limitation of dorsiflexion was due to the service-
connected disability.  Moreover, slight limitation of 
dorsiflexion does not justify the assignment of a compensable 
evaluation under Diagnostic Code 5271.  In addition, since no 
swelling or other objective evidence confirming the presence 
of limitation of motion was found on the VA examination, a 
compensable evaluation under Diagnostic Code 5002 on the 
basis of limitation of motion is not in order. 

The Board has considered whether a compensable evaluation is 
warranted based on functional loss due to pain pursuant to 38 
C.F.R. § 4.40 (1998), or based on weakness, fatigability or 
incoordination pursuant to 38 C.F.R. § 4.45 (1998).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The August 1995 VA 
examination did not disclose objective evidence of left ankle 
pain, nor does the examination report show that weakness, 
fatigability or incoordination of the left ankle was found.  
Although the examiner did not address whether there would be 
additional limits on functional ability during flare-ups, as 
noted previously, the veteran has frustrated attempts to 
evaluate his disability.  There is no other medical evidence 
indicating that the disability is manifested by pain, 
weakness, fatigability or incoordination.

In light of the above, the Board concludes that the 
preponderance of the evidence supports the assignment of a 
noncompensable evaluation for left ankle gout with a history 
of left ankle sprain. 

II.  Left wrist disability

As noted previously, the veteran's service ended in February 
1994.  Service connection for left wrist disability was 
granted in October 1995, evaluated as noncompensably 
disabling; this evaluation has remained in effect since that 
time.

Service medical records show that the veteran presented from 
November 1992 to December 1992 with left wrist swelling, 
restricted motion and decreased grip strength secondary to 
pain.  X-ray studies of the wrist were negative and the 
veteran was diagnosed with  tendinitis; the records show that 
he thereafter used a wrist splint.  The report of the 
veteran's examination for discharge notes his history of 
bursitis in 1992 and 1993, but is otherwise negative for any 
complaints, abnormal finding or diagnosis associated with the 
left wrist.

VA, military and Primus Clinic treatment records for November 
1994 to April 1998 disclose that the veteran presented in 
November 1994 with complaints of swelling and pain associated 
with his left wrist.  Physical examination disclosed the 
presence of inflammation, tenderness and mild edema, and the 
veteran exhibited pain with range of motion testing; the 
veteran was diagnosed with left wrist strain and tendinitis.  
The treatment records show that the veteran was next 
evaluated from October 1995 to November 1995 for complaints 
of recurring pain and swelling associated with the left 
wrist.  The veteran was noted to work as a typist in the 
field of data entry, and he denied any recent injury.  
Physical examination disclosed the presence of moderate 
periarticular swelling on the dorsum of the wrist as well as 
tenderness with flexion.  The veteran exhibited decreased 
range of wrist motion secondary to pain, but no evidence of 
mechanical blockade was identified.  The veteran's left hand 
grip was described as good and he was diagnosed with 
tendinitis of the left wrist and prescribed a wrist splint.  
The treatment records indicate that the veteran's symptoms 
improved with medication, and that he exhibited full range of 
motion with minimal pain and without swelling by November 
1995.  The treatment records are negative for further 
complaints or treatment associated with the left wrist.

The veteran was afforded a VA examination in August 1995, at 
which time he reported experiencing episodic left wrist pain 
for which he used medication and a wrist splint as needed.  
Physical examination disclosed that the veteran was right-
handed.  No left wrist deformities, swelling, periarticular 
pain or tenderness was identified.  Range of motion testing 
disclosed flexion to 90 degrees, extension to 90 degrees, 
radial deviation to 20 degrees and ulnar deviation to 45 
degrees.  The veteran's left hand grip and pinching strength 
were described as normal.  Neurovascular examination of the 
left hand was normal.  The veteran was diagnosed with left 
wrist  tendinitis.

Of record are two sick slip forms, dated in October 1995 and 
November 1995, signed by a physician from the Primus Clinic.  
The October 1995 slip states that the veteran should avoid 
typing activities until future reevaluation of his recently 
diagnosed moderately severe left wrist tendinitis.  The 
November 1995 slip indicates that the veteran should continue 
to avoid typing activities for two more weeks, secondary to 
left wrist  tendinitis.

Of record is a December 1995 statement from the veteran's 
former employer, which indicates that, in essence, the 
veteran's tendinitis affected his job performance in that he 
was unable to meet the data entry standards of his position.

At the veteran's June 1997 hearing before the undersigned, he 
testified that he was right-hand dominant.  He indicated that 
he had experienced left wrist pain and swelling in service 
and that since that time he had continued to experience 
stiffness, swelling and periodic pain.  He testified that he 
occasionally required the use of a wrist splint since his 
episodes of swelling would prevent movement of the wrist.  He 
indicated that his left wrist pain could occur even at rest.  
The veteran stated that flare-ups of his disability would 
last up to six weeks, but that he had neither experienced a 
flare-up nor sought treatment for any wrist complaints since 
1995.  He testified that he was dismissed from his prior job 
in data entry ostensibly because of a planned reduction in 
the workforce, but he averred that he may have been selected 
to leave because of a flare-up of his left wrist condition in 
1995 which severely impaired his productivity.  He indicated 
that he currently worked for the U.S. Postal Service in a 
position which was less demanding on his wrist.  He testified 
that he used over the counter medications in order to relieve 
his wrist pain and minimize interference with his duties.  He 
stated that his wrist continued to fatigue easily with 
prolonged typing.

The RO rated the veteran's left wrist disability as 
noncompensably disabling under Diagnostic Code 5024.  Under 
that code, disability is rated based on limitation of motion 
of affected parts as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5024.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  A 10 percent evaluation is 
warranted for limitation of wrist motion with dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
forearm.  38 C.F.R. § 4.71a, Diagnostic code 5215.

Upon review of the evidence of record, the Board finds that a 
compensable disability evaluation for left wrist disability 
is not warranted.  The record reflects that the veteran 
experienced one flare-up of  tendinitis in 1994 and another 
flare-up in 1995.  The record reflects that his symptoms 
improved with medications and that the veteran has not 
experienced a recurrence of his symptoms since 1995.  The 
medical evidence is negative for any complaints associated 
with the veteran's left wrist since 1995.  Moreover, although 
the veteran testified that, aside from periodic flare-ups of 
his condition, his left wrist is painful and easily fatigued, 
his wrist was found to be normal on VA examination in August 
1995.  Further, range of left wrist motion on VA examination 
was to 90 degrees dorsiflexion, 90 degrees palmar flexion, 45 
degrees ulnar deviation and to 20 degrees radial deviation, 
which is completely within normal limits.  See 38 C.F.R. 
§ 4.71, Plate I.  Moreover, the record reflects that the 
veteran's grip and pinch strength were consistently described 
as good.  In light of the absence of any evidence of flare-
ups of the veteran's disability since 1995 and since there is 
no credible medical evidence of functional limitation of the 
veteran's left wrist, and as there is insufficient limitation 
of motion of the left wrist to warrant a compensable 
evaluation under any applicable diagnostic code, the Board 
finds that the disability picture for the veteran's service-
connected left wrist disability does not warrant a 
compensable evaluation.  38 C.F.R. § 4.7. 

With respect to consideration of a higher rating based on 
functional loss due to pain pursuant to 38 C.F.R. § 4.40, or 
based on weakness, fatigability or incoordination pursuant to 
38 C.F.R. § 4.45, the Board notes that the August 1995 VA 
examination did not disclose objective evidence of left wrist 
pain, nor does the examination report show that weakness, 
fatigability or incoordination of the wrist was found.  
Although the examiner did not address whether there would be 
additional limits on functional ability during flare-ups, as 
noted previously, the veteran has frustrated attempts to 
evaluate his disability.  Since the record documents only one 
flare-up in 1994, one flare-up in 1995 and no symptoms since 
1995, and since the left wrist findings on the one VA 
examination were entirely normal, the Board finds that the 
veteran's left wrist disability does not demonstrate such 
pain, weakness, fatigability or incoordination as would 
constitute functional impairment warranting a compensable 
evaluation under the criteria of 38 C.F.R. §§ 4.40 and 4.45.

 
ORDER

A compensable rating for left ankle gout with a history of 
left ankle sprain is denied.

Entitlement to a compensable rating for left wrist disability 
is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

